Citation Nr: 0317997	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  96-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to service connection for a low back 
disability. 

3.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 RO decision that denied the 
veteran's claims of service connection for bilateral hearing 
loss and low back disabilities.  This matter also arises from 
a January 1998 RO decision that denied the veteran's claim of 
service connection for a psychiatric disability.  In February 
1998, the veteran presented testimony before the undersigned 
Veterans Law Judge regarding his bilateral hearing loss and 
low back disabilities; and in June 1998, the Board remanded 
these claims to the RO for further evidentiary development.  
In March 2003, the Board directed that Spanish documents on 
file be translated into English. 


REMAND

As noted above, the Board remanded the veteran's claims of 
service connection for bilateral hearing loss and low back 
disabilities in June 1998.  The Board specifically requested 
that the veteran undergo VA examinations to ascertain the 
nature and etiology of any hearing or low back problems.  The 
Board requested that the VA examiners review the claims file 
in conjunction with the examination.  Indeed, the veteran 
underwent VA audiological and spine examinations in July 
1999.  Unfortunately, both examinations are inadequate.  With 
regard to the veteran's hearing loss claim, an etiological 
opinion was not provided regarding whether any hearing loss 
was related to service.  With regard to his claim of service 
connection for a low back disability, an etiological opinion 
was provided; however, the accompanying rationale appears to 
be largely based on a review of the June 1995 rating decision 
rather than on a review of the claims file.  

Regarding the veteran's claim of service connection for a 
psychiatric disability, it is noted that private medical 
evidence on file (dated in 1986) reflects the opinion that 
the veteran's psychiatric problems began in service.  It is 
unclear what the basis for this opinion was.  It is noted 
that the veteran was afforded a VA psychiatric examination in 
July 1999; however, the etiology of his psychiatric 
disability was not specified. 

In its remand the Board also directed the RO to obtain copies 
of all treatment records pertaining to the veteran from the 
Mayaguez satellite clinic from 1981 to the present.  The RO 
made such a request in June 1998.  However, there was no 
response to that request.  In 2002 some records pertaining to 
treatment in 1997, 2001 and 2002 were received but it is 
unclear if these are the only records available from 1981 to 
the present.  Another request should be made and the record 
should reflect whether or not all available such records have 
been provided by the satellite clinic.

In order to comply with the Veterans Claims Assistance Act, 
the Board directs the RO to request treatment records and 
schedule the veteran for VA examinations in order to 
determine the nature and etiology of any bilateral hearing 
loss, and any low back or psychiatric disabilities.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
examinations should take into account the veteran's medical 
history so that the evaluation of the claimed disabilities 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available 
treatment records not already of record 
pertaining to the veteran from the 
Mayaguez satellite clinic from 1981 to 
the present.  The record should indicate 
whether or not all available records have 
been sent from the clinic to the RO.

2.  The veteran should be scheduled for a 
VA audiological examination.  All 
necessary tests should be conducted.  The 
examiner must review the claims folder 
before completing the examination report; 
the report should note that the record 
has been reviewed.  The examiner should 
be asked to address the following 
question:  is it at least as likely as 
not that any bilateral hearing loss is 
attributable to the reported acoustic 
trauma during service?  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  The veteran should be scheduled for a 
VA orthopedic examination.  All necessary 
tests should be conducted.  The examiner 
must review the claims folder before 
completing the examination report; the 
report should note that the record has 
been reviewed.  The examiner should be 
asked to identify the nature of the 
veteran's low back problems (i.e. 
identify the pertinent diagnoses).  
Additionally, the examination should 
address the following question:  is it at 
least as likely as not that any low back 
disability is attributable to a disease 
or injury in service?  The opinion should 
include comment as to the relationship, 
if any, between any current low back 
disability and the findings noted during 
the veteran's active service.  Any 
opinions expressed must be accompanied by 
a complete rationale.
 
4.  The veteran should be scheduled for a 
VA psychiatric examination.  All 
necessary tests should be conducted.  The 
examiner must review the claims folder 
before completing the examination report; 
the report should note that the record 
has been reviewed.  The examiner should 
be asked to address the following 
question:  is it at least as likely as 
not that any psychiatric disability is 
attributable to service?  Any opinions 
expressed must be accompanied by a 
complete rationale.

5.  Finally, the RO should review the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


